Cite as 2017 Ark. 136


                     SUPREME COURT OF ARKANSAS
                                        No.   CR-98-657

                                                  Opinion Delivered: April   17, 2017

BRUCE EARL WARD                            MOTION TO RECALL THE
                                 APPELLANT MANDATE AND FOR STAY OF
                                           EXECUTION [PULASKI COUNTY
V.                                         CIRCUIT COURT NO. CR-89-1836]

STATE OF ARKANSAS
                                   APPELLEE


                                                  DISSENTING OPINION.


                            SHAWN A. WOMACK, Associate Justice


        Bruce Earl Ward and Don William Davis filed their motions jointly, but this court

 has chosen to dispose of them separately. Due to the identical legal issues involved, I discuss

 the facts and legal arguments of both Ward and Davis in my dissent in Davis v. State, 2017
Ark. 135 (Womack, J., dissenting), handed down this same day.

        I dissent.

        WOOD, J., joins in this dissent.